Citation Nr: 1442487	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-10 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for kidney cancer.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to service connection for overactive bladder.  

5.  Entitlement to an effective date for an award of service connection for hypertension with chronic kidney disease, prior to October 23, 2008.

6.  Entitlement to an initial rating in excess of 60 percent for hypertension with chronic kidney disease.

7.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.

8.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.

9.  Entitlement to an initial rating in excess of 10 percent for instability of the left knee.

10.  Entitlement to an initial compensable rating for residuals of healed fracture of the right fifth finger.  

11.  Entitlement to an initial compensable rating for residuals of trauma to the left fifth finger.

12.  Entitlement to an initial compensable rating for scars, residuals of left knee arthroscopic surgery.  

13.  Propriety of the reduction in the rating for service-connected DJD of the left knee, from 40 percent to 10 percent, effective September 27, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina in August 2009 (which denied service connection for sleep apnea, erectile dysfunction, overactive bladder, kidney cancer and left kidney failure (claimed as disease); granted service connection for left knee instability separately rated 10 percent, residuals of healed fracture of the right fifth finger and residuals of trauma to the left fifth finger, each rated noncompensable; and denied an increased rating for diabetes mellitus), May 2010 (which granted service connection and assigned a noncompensable rating for hypertension October 23, 2008, the date of the reopened claim (an interim July 2012 rating decision granted service connection for chronic kidney disease and assigned a 60 percent combined rating for hypertension with chronic kidney disease effective October 23, 2008, the date of the initial claim for service connection), and October 2012 (which granted service connection and assigned a noncompensable rating for scars, residuals of left knee arthroscopic surgery; decreased the 40 percent rating for DJD of the left knee to 10 percent effective September 27, 2012 and denied an increased rating for right knee DJD).  

The issues of increased ratings for bilateral knee and fifth finger disabilities and left knee scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's kidney cancer is reasonably shown to have been aggravated by his service-connected hypertension with chronic kidney disease. 

2.  The Veteran's erectile dysfunction is reasonably shown to be etiologically related to his service.

3.  The Veteran's sleep apnea was not manifested in, and is not shown to be directly related to a disease, injury, or event in service, or to have been caused or aggravated by a service-connected disability.

4.  It is not shown that the Veteran has, or during the pendency of this claim has had, a disability entity manifested by overactive bladder.

5.  An October 1995 rating decision (from which the Veteran initiated, but did not perfect, an appeal) denied service connection for hypertension, based essentially on a finding that such disability was not shown.  An October 2005 unappealed rating decision continued the denial.  

6.  A May 2010 rating decision granted service connection for hypertension, rated 0 percent from October 23, 2008, the date VA received the Veteran's application to reopen this claim.  

7.  A July 2012 rating decision granted service connection for chronic kidney disease and assigned a 60 percent combined rating for hypertension with chronic kidney disease effective October 23, 2008, the date VA received the Veteran's initial claim for service connection for left kidney failure and kidney disease.  

8.  At no time during the appeal period is the Veteran's hypertension with chronic kidney disease shown to have been manifested by persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg%, creatinine 4 to 8 mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion has not been shown.

9.  At no time during the appeal period is the Veteran's diabetes mellitus shown to have required insulin, restricted diet, and regulation of activities.

10.  In an October 2012 rating decision, the RO reduced the rating for the Veteran's left knee DJD from 40 percent to 10 percent effective September 27, 2012. 

11.  The 40 percent disability rating for the Veteran's service-connected left knee DJD had been in effect since January 9, 2008, which is a period of less than five years.

12.  The RO's action in reducing the rating for the Veteran's left knee DJD from 40 percent to 10 percent effective September 27, 2012, did not result in a reduction of compensation payments.

13.  The evidence demonstrated that the Veteran's left knee DJD had undergone material improvement in his ability to function under the ordinary conditions of life and work, warranting a rating reduction from 40 to 10 percent as of September 27, 2012.


CONCLUSIONS OF LAW

1.  Service connection for kidney cancer is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  Service connection for erectile dysfunction is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  Service connection for obstructive sleep apnea, including as secondary to service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

4.  Service connection for a disability manifested by overactive bladder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

5.  An effective date prior to October 23, 2008, for the grant of service connection for hypertension with chronic kidney disease, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. § 3.400 (2013).

6.  A rating in excess of 60 percent for hypertension with chronic kidney disease is not warranted.  38 U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. §§ 4.104, 4.115a, Diagnostic Codes (Codes) 7101-7541 (2013).

7.  A rating in excess of 20 percent for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Code 7913 (2013).

8.  The reduction of the rating for left knee DJD from 40 percent to 10 percent effective September 27, 2012, was proper.  38 U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, Code 5010-5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding kidney cancer and erectile dysfunction, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA as to these matters; any notice or duty to assist omission is harmless.  Regarding overactive bladder and sleep apnea, the Veteran was advised of VA's duties to notify and assist in the development of his claims prior to the initial adjudication.  Letters in December 2008 and August 2009 (prior to the rating decision on appeal) explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate.

In a claim for increase, such as the diabetes mellitus claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A December 2008 letter, prior to the August 2009 rating decision on appeal, explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of rating and effective date criteria and provided the scheduler criteria for rating diabetes mellitus.  He has received Vazquez-Flores compliant notice and has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate.  

The Veteran is also challenging the initial evaluation and effective date assigned following the grant of service connection for hypertension with chronic kidney disease.  In Dingess, it was held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify as to the claims for a higher initial rating and an earlier effective date has been satisfied.

Regarding the reduction of the rating for left knee DJD from 40 percent to 10 percent effective September 27, 2012, this action was not prompted by a claim submitted by the Veteran, but instead was undertaken as a result of a review of the evidence in connection with an increased rating claim.  The VCAA does not apply to issues involving a rating reduction as the regulations pertaining to the reduction of evaluations for compensation contain certain notification and due process requirements.  38 C.F.R. § 3.105(e), (i).  However, as discussed below, these regulations are not for application in this case.

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent post service VA and private treatment records and records from the Social Security Administration have been secured.  The RO arranged for VA examinations for knees and diabetes mellitus in April 2008, June 2009 (including erectile dysfunction) and September 2012; hypertension in September 2009; and kidney condition in February 2012 (with April 2012 and June 2012 addenda).  As will be discussed in greater detail below, the Board finds the examinations to be adequate, as they include a thorough review of the Veteran's medical history, physical examination citing pertinent findings, and medical opinions with adequate supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not been afforded an examination in connection with the claims of service connection for overactive bladder and sleep apnea (the diagnosis of sleep apnea is not in dispute).  However, in the absence of any probative evidence that sleep apnea or a disability manifested by overactive bladder may be related to the Veteran's military service or a service connected disability, even the low threshold standard outlined by the U.S. Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is not met, and an examination to secure a medical nexus opinion is not necessary.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) .

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, the legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two. 

Kidney Cancer

The Veteran claims service connection for kidney cancer, including as secondary to his service-connected diabetes mellitus.  It is not in dispute that he has been diagnosed with and undergone treatment for right renal cell carcinoma.  VA treatment records show a February 2008 biopsy of a right renal mass which was consistent with papillary renal cell carcinoma.  Subsequent VA treatment records note a diagnosis of right renal cell carcinoma status post ablation.  He is also currently service connected for various disabilities, including diabetes mellitus and hypertension with chronic kidney disease.  The February 2012 VA kidney conditions examination report (and April 2012 addendum) (the only relevant medical opinion of record) indicates the Veteran's right renal cell carcinoma is "less likely than not related to his service-connected type 2 diabetes mellitus" because there are no definite prior findings of renal involvement from his diabetes mellitus.  However, the examiner further opined that the Veteran's right renal cell carcinoma is related to his service connection hypertension.  Specifically, the February 2012 opinion notes that the Veteran "has a longer history of HTN [hypertension], poorly controlled which is felt to account for his baseline renal insufficiency.  He did have mild decline in his renal function after his surgery for RCC [renal cell carcinoma] which is likely related."  The April 2012 addendum opinion notes that the Veteran had a mild increase in his creatinine to 1.98 at and around the time of his diagnosis of and treatment for right renal cell carcinoma.  Absent any medical evidence to the contrary, the Board finds that the February 2012 opinion (and April 2012 addendum) is the most probative and persuasive evidence of a medical relationship.  Accordingly, the appeal must be granted.

Erectile Dysfunction

The Veteran claims service connection for erectile dysfunction as secondary to his service-connected diabetes mellitus.  It is not in dispute that the Veteran has a diagnosis of erectile dysfunction.  The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis relating to erectile dysfunction.  

Treatment records show that, on February 1, 1995, one day after the Veteran's discharge from service, he sought treatment for sexual dysfunction.  The provisional diagnosis was impotence of questionable etiology.  Treatment records also include a March 1996 notation of history of erectile dysfunction.  Subsequent clinical records show continued treatment for male erectile disorder.  

On June 2009 VA diabetes mellitus examination, the examiner opined that the Veteran has a history of erectile dysfunction; however, "this appears to have preceded his diagnosis of diabetes based on his history and is therefore not being considered a complication."  Similarly, a September 2012 VA diabetes mellitus examination report notes that the Veteran does not have erectile dysfunction due to diabetes mellitus.  The opinion does not acknowledge the fact that the Veteran sought treatment for sexual dysfunction the day following his discharge from military service (and has continued to receive treatment for erectile dysfunction since) or offer an opinion as to the direct service connection theory of entitlement.  Therefore, the Board finds that opinion to be of probative value as to the secondary service connection theory of entitlement only.  

Accordingly, resolving reasonable doubt in his favor, the Board concludes the Veteran's erectile dysfunction had its onset during service, and has persisted since.

Obstructive Sleep Apnea

The Veteran claims service connection for obstructive sleep apnea, including as secondary to his service-connected diabetes mellitus and/or hypertension.  The STRs include a January 1994 Report of Medical History on which the Veteran reported frequent trouble sleeping.  It is not in dispute that the Veteran has a current diagnosis of sleep apnea.  Severe obstructive sleep apnea, resolved with CPAP (continuous positive airway pressure machine) at +8 was diagnosed on June 2009 polysomnography, approximately 14 years after discharge from active duty service.  The January 2011 VA PTSD examination report notes that the Veteran has a diagnosis of sleep apnea.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service that resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, there is no evidence or opinion that relates the Veteran's sleep apnea directly to his military service.  Consequently, service connection for sleep apnea on the basis that such disability became manifest in service or is related directly to service, to include disease or injury therein, is not warranted.

What remains for consideration is whether the Veteran's sleep apnea is caused or aggravated by his service connected disabilities.  While he has submitted internet articles that appear to indicate a link between sleep apnea and high blood pressure, diabetes mellitus and/or PTSD, there is no evidence or opinion that relates the Veteran's sleep apnea to his service-connected disabilities.  He claims that his sleep apnea is due to service and/or is secondary to service connected disabilities.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the probable etiology of sleep apnea, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   

With respect to the submitted articles from the Internet that appear to indicate a link between sleep apnea and high blood pressure, diabetes mellitus and/or PTSD, the Court has held that a medical article or treatise can provide support to a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case, as opposed to a discussion of generic relationships.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  Here, the internet research medical evidence submitted by the Veteran is general in nature, does not specifically discuss his sleep apnea and his service-connected disabilities, and is not accompanied by a medical opinion by a medical professional which endorses the theories suggested in those articles as applying in the instant case.  Therefore, the Board finds that the internet articles submitted have no significant probative value in the matter at hand.

The Board observes that the psychiatric treatment records and PTSD examination reports suggest that, in addition to the obstructive sleep apnea, the Veteran has sleep disturbances (sleeping two to three hours per night).  Such sleep impairment is considered to be a symptom of, and is encompassed by the rating assigned for, the service-connected PTSD.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for obstructive sleep apnea.  In such a situation, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Overactive Bladder

The threshold question of whether or not there is competent evidence that the Veteran currently has, or during the pendency of the claim/appeal has had, the disability for which service connection is sought must also be addressed with respect to the claim of service connection for a disability manifested by overactive bladder.  While the record shows that the Veteran has complained of overactive bladder (trouble controlling bladder and urinary urgency), a bladder disorder (or a disability manifested by overactive bladder) has not been diagnosed during the pendency of this claim.  On June 2009 VA diabetes mellitus examination, the Veteran reported "mild urge incontinence" but denied the need for appliances or absorbent material.  The Board acknowledges the Veteran's complaints of urinary urgency; however, overactive bladder is of itself a symptom (similar to pain), and not an independent disability entity subject to service connection, to include as secondary to a service-connected, disability.  38 C.F.R. § 3.310.  Further, although he is competent to report symptoms such as urinary urgency/frequency, service connection for symptoms alone without an identified underlying diagnosis is precluded.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that symptoms alone, without an underlying disorder, cannot be service connected).

The Veteran does not allege and the evidence does not otherwise show that he served in the Persian Gulf.  Therefore, the presumption of a disability due to undiagnosed illness does not apply.  38 C.F.R. § 3.317.

In summary, it is not shown that the Veteran has a disability entity manifested by overactive bladder.  He has not satisfied the threshold legal requirement for establishing service connection for such disability/presented a valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Consequently, the preponderance of the evidence is against this claim.  In such a situation, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.

Earlier Effective Date

The Veteran is seeking entitlement to an effective date earlier than October 23, 2008, for the award of service connection for hypertension with chronic kidney disease.

The effective date of a grant of service connection is governed by 38 U.S.C.A. § 5110 as implemented by 38 C.F.R. § 3.400.  38 U.S.C.A. § 5110(a) states, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(b)(1) states that "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release."

The regulation implementing 38 U.S.C.A. § 5110 provides that the effective date of an evaluation and award of compensation based on direct service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from active service; otherwise it shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(i)(2).  Where new and material evidence has been submitted to reopen a prior claim for service connection, the effective date will be either the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Id. at § 3.400(q).  If there is a prior final VA denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).

The Veteran's original claim for entitlement to service connection for elevated blood pressure was denied in an October 1995 rating decision based essentially on a finding that such disability was not shown.  He disagreed with this determination and a SOC was issued in October 1995.  However, he did not perfect his appeal by filing a timely substantive appeal.  An October 2005 unappealed rating decision continued the denial and is the last final decision in the matter of service connection for a hypertension.  [Notably, new and material evidence was not received within one year of the notification of these rating decisions.]  

There is no evidence that the Veteran attempted to reopen his hypertension claim prior to October 23, 2008, when he filed another claim for service connection for hypertension.  At this time, the Veteran also filed an initial claim for service connection for left kidney failure and kidney disease.  The Veteran was granted service connection for hypertension and assigned a noncompensable rating in a May 2010 rating decision, effective October 23, 2008, the date of receipt of his claim to reopen.  A July 2012 rating decision granted service connection for chronic kidney disease and assigned a 60 percent combined rating for hypertension with chronic kidney disease effective October 23, 2008, the date of receipt of his initial claim for service connection for left kidney failure and kidney disease.  [Notably, a January 2008 claim for service connection for right kidney cancer was denied in a September 2008 rating decision.]  

It appears that the Veteran is arguing that there was sufficient evidence of record in October 1995 to grant service connection for hypertension and that therefore, he should receive benefits from the time he filed his original claim.  While the Veteran is clearly unhappy his claim was denied in October 1995 (and October 2005), the appropriate remedy for that dissatisfaction would have been to perfect an appeal of those rating decisions within the statutory period.  The Veteran failed to do so, and the October 1995 (and October 2005) decisions became final.

As discussed earlier, the effective date of a final claim, reopened based on submission of new and material evidence, where that evidence is other than service department records, will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).

During the periods between the October 1995 and October 2005 rating decisions and before October 23, 2008, there was no communication or action received by VA from the Veteran of an intent to claim service connection for hypertension, left kidney failure and/or kidney disease, constituting an informal claim under 38 C.F.R. § 3.155.  There was no pending informal claim under 38 C.F.R. § 3.157.  Therefore, there was no pending claim or unadjudicated claim for service connection for hypertension, left kidney failure and/or kidney disease prior to October 23, 2008, and there is no factual or legal basis to assign an effective date before October 23, 2008.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The RO assigned the earliest effective date legally permitted in this case for the grant of service connection for hypertension with chronic kidney disease, which is the date of receipt of the application to reopen the claim of service connection for hypertension supported by new and material evidence and the initial claim for service connection for left kidney failure and kidney disease.  No earlier effective date is permitted by law in this case. 

Based on all the above evidence, entitlement to an effective date earlier than October 23, 2008 for the Veteran's service-connected hypertension with chronic kidney disease is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).


Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Board has determined that staged ratings are not appropriate as to the Veteran's hypertension with chronic kidney disease and diabetes mellitus claims, as an increase in the level of the Veteran's symptoms as to these disabilities has not been demonstrated during the course of this appeal. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.


Hypertension with Chronic Kidney Disease

As noted above, the Veteran was granted service connection for hypertension and assigned a noncompensable rating in a May 2010 rating decision, effective October 23, 2008, the date of receipt of his claim to reopen.  A subsequent July 2012 rating decision granted service connection for chronic kidney disease and assigned a 60 percent combined rating for hypertension with chronic kidney disease under Codes 7101-7541 (for hypertensive vascular disease with renal dysfunction) effective October 23, 2008, the date of receipt of his initial claim for service connection for left kidney failure and kidney disease.  

Diagnostic Code 7541 pertains to renal involvement in systemic disease processes and directs that the disability is to be rated as renal dysfunction.  The criteria for rating renal dysfunction are found at 38 C.F.R. § 4.115a.  Renal dysfunction manifested by albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Code 7101 warrants a 30 percent rating.  A 60 percent rating requires renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Finally, a 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 

Under Diagnostic Code 7101, for the evaluation of hypertensive vascular disease (hypertension and isolated systolic hypertension), a 10 percent evaluation is assigned when diastolic blood pressure is predominantly 100 or more, systolic blood pressure is predominantly 160 or more, or there is a history of diastolic blood pressure at predominantly 100 or more that requires continuous medication for control.  See 38 C.F.R. § 4.104, Code 7101.  A 20 percent evaluation is assigned when diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.  A 40 percent evaluation is assigned when diastolic pressure is predominantly 120 or more.  A maximum 60 percent evaluation is assigned when diastolic pressure is predominantly at 130 or more.  Id.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note (1).  Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, while isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Id.  

VA treatment records during the appeal period show the Veteran's creatinine level has ranged from 1.6 in July 2010 and June 2012 to 2.0 in February 2010, most recently in January 2013, the creatinine level was 1.8.  These records show that the Veteran's BUN has ranged from 17 in January 2012 to 25 in January 2013.  

On February 2012 VA kidney conditions examination, it is noted that the Veteran has "a long history of hypertension, poorly controlled" and "a history of mildly elevated creatinine and low GFR up until the point of his surgery where there was a mild decline in his overall renal function and development of bilateral lower extremity edema."  Significant bilateral lower extremity edema, lethargy and weakness were noted as signs and symptoms of renal dysfunction.  The examiner also noted that January 2012 laboratory studies showed creatinine of 1.7.  

The April 2012 addendum to the February 2012 VA kidney conditions examination report shows that the examiner reviewed the Veteran's claims file and noted "a very mild increase in his creatinine to his new level of 1.7 at and around and after the diagnosis and surgery for his right renal partial nephrectomy which would be expected."  

A June 2012 addendum to the February 2012 VA kidney conditions examination report notes that the Veteran's most recent June 2012 creatinine was 1.6.  

Although the records shows that the Veteran has hypertension with chronic kidney disease productive of creatinine levels showing decrease of kidney function and edema, the Board finds that the evidence of record does not show hypertension with chronic kidney disease manifested by persistent edema and albuminuria with BUN 40 to 80 mg%, creatinine 4 to 8 mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Anorexia is not established (the Veteran is diagnosed with morbid obesity).  Because the Veteran's BUN was 25, and his creatinine level was 1.8 coupled with the fact that he is in receipt of the maximum 60 percent rating for hypertension under Code 7101, a higher rating for hypertension with chronic kidney disease is not warranted at any time during the appeal period.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for an evaluation in excess of 60 percent for hypertension with chronic kidney disease.  Thus, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

Diabetes Mellitus

An October 2005 rating decision granted service connection for diabetes mellitus and assigned a 10 percent rating under 38 C.F.R. § 4.119, Code 7913.  Pursuant to the Veteran's January 2008 claim for increase, a September 2008 rating decision granted an increased 20 percent rating for diabetes mellitus effective from the date of claim for increase; an August 2009 rating decision denied a rating in excess of 20 percent.  The Veteran asserts that his diabetes is more disabling than reflected by the current 20 percent rating.

A 20 percent rating is assigned when the diabetes requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required.  A 60 percent rating is assigned when insulin, a restricted diet and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care-provider plus either progressive loss of weight and strength or complications that would be compensable if separately rated. 

The regulation of activities is defined as avoidance of strenuous occupational and recreational activities.  38 C.F.R. § 4.119.  Note 1 to Code 7913 provides that compensable complications of diabetes are separately rated unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119, Code 7913.

On April 2008 VA diabetes mellitus examination, the Veteran denied ketoacidosis or hypoglycemic episodes.  He reported following a low carbohydrate diet and seeing his diabetic care provider every three to four months.  The Veteran's medications included Glipizide.  

A June 2009 VA diabetes mellitus examination report shows that the Veteran reported restricting his diet and avoiding sweets.  His medications included Glipizide.  

On September 2012 VA diabetes mellitus examination, it is noted that the Veteran is prescribed oral hypoglycemic agents (he is not prescribed insulin), regulation of activities is not required, he visits his diabetic care provider less than 2 times per month, had not been hospitalized for episodes of ketoacidosis or hypoglycemic reactions in the past 12 months and he had no progressive unintentional weight loss or progressive loss of strength attributable to diabetes mellitus.  

The record does not show that the Veteran has required a regulation of activities due to diabetes mellitus.  To the contrary, VA treatment records show that the Veteran participates in kinesiotherapy and Move!/Weight Management Nutrition programs.  See 2012 and 2013 VA treatment records.  The Veteran has not alleged that his activities were regulated at any time during the appeal period. 

Because of the progressive nature of the rating criteria in Code 7913, the criteria for each successive higher rating include all of the criteria for the lower ratings; and because they are phrased in the conjunctive, each of the three criteria listed in the 40 percent rating must be met to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Accordingly, as the evidence does not show that, at any time during the appeal period, the Veteran's diabetes mellitus required regulation of activities, insulin and a restricted diet, the criteria for a 40 percent rating for diabetes are neither satisfied nor approximated, and such rating is not warranted for any portion of the period under consideration.  See 38 C.F.R. § 4.7. 

Furthermore, the record does not reflect any further separately compensable complications of diabetes.  Diabetic peripheral neuropathy of both upper and lower extremities is service-connected and separately rated.  (See December 2005 rating decision).  A claim for service connection for diabetic retinopathy was adjudicated separately and is not on appeal at this time.  (See December 2005 rating decision).  A claim of service connection for overactive bladder is denied herein.  The record is silent for skin complaints attributable to diabetes mellitus.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for an evaluation in excess of 20 percent for diabetes mellitus.  Thus, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

Miscellaneous

The Board has considered whether referral of these matters for extraschedular consideration is indicated.  There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's hypertension with chronic kidney disease and/or diabetes mellitus is exceptional or that schedular criteria are inadequate (the symptoms and impairment shown are all encompassed by the schedular criteria for the current ratings assigned).  See 38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not indicated.  

Finally, it is noted that the Veteran's service connected disabilities have been rated 100 percent combined throughout the period under consideration (rendering the matter of a TDIU rating moot).  

Propriety of Reduction in Rating

The Veteran challenges the propriety of the reduction of the evaluation for his service-connected left knee DJD, contending the disability has not improved to warrant a reduction in rating from 40 percent to 10 percent. 

In rating reductions, when VA contemplates reducing an evaluation for a veteran's service-connected disability or disabilities, it must follow specific procedural steps prior to such discontinuance.  38 C.F.R. § 3.105(e); see O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007) (noting that "Congress enacted section 5112(b)(6) so that veterans receiving disability compensation would be notified in advance that their benefits would be diminished, thus enabling them to (1) adjust to the diminished expectation and (2) submit evidence to contest the reduction," and that § 3.105(e) "furthers Congress's intent" in this regard).  As enumerated in 38 C.F.R. § 3.105(e), "[w]here the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons."  38 C.F.R. § 3.105(e).  In addition, "[t]he beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level."  38 C.F.R. § 3.105(e).  The beneficiary also will receive notification that "he or she will have an opportunity for a pre-determination hearing," 38 C.F.R. § 3.105(i), and thereafter, a "final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires."  See 38 C.F.R. §§ 3.105(e); 3.500(r). 

In addition to satisfying the procedures outlined above, the RO must gather evidence to establish that a rating reduction is proper.  Pertinent to the instant case, according to 38 C.F.R. § 3.344(c), where a rating or ratings have been in effect for less than five years, as here, "[r]eexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating."  38 C.F.R. § 3.344(c); see also Faust v. West, 13 Vet. App. 343, 351 (2000) (noting that § 3.344(c) sets forth the provisions relating to disabilities which are likely to improve, and states that "[t]he provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more)"); see also Brown v. Brown, 5 Vet. App. 413, 417 (1993) (holding that five-year period in § 3.344(c) is to be measured from effective date of rating not from date of RO decision assigning that rating).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time that it effectuated the reduction, although the Board may consider post-reduction medical evidence in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). 

An October 1995 rating decision granted service connection for status post traumatic arthritis, left knee, post-operative meniscectomy and assigned a 10 percent rating under Code 5010-5259 (for traumatic arthritis with symptomatic removal of the semilunar cartilage).  An October 2005 rating decision recharacterized the left knee DJD rating under Codes 5261-5010 (for limitation of extension with traumatic arthritis) and continued the 10 percent rating.  

Pursuant to the Veteran's January 9, 2008 claim for an increased rating for his service connected left knee DJD, a September 2008 rating decision granted an increased 20 percent rating.  This determination was based on an April 2008 VA joints examination report which showed severe bony swelling, marked pain on patellar compression, flexion to 90 degrees and lacking 15 degrees of full extension.  All left knee range of motion appeared painful.  [Examination of the left knee also showed laxity and pain on valgus stress test.]  

The Veteran's November 2008 request for a higher rating for his left knee disability was accepted by VA as a request for reconsideration of the September 2008 rating decision and an August 2009 rating decision granted an increased 40 percent rating for left knee DJD effective from July 28, 2009, the date of VA examination which showed an increase in left knee disability.  The July 2009 VA examination showed extension lacking to 30 degrees to neutral with pain and flexion 30 to 90 degrees with pain actively and passively.  Additional limitation of motion on repetitive use was not shown.  [Varus and valgus stressing was unstable.  The August 2009 rating decision also granted a separate 10 percent rating for left knee instability under Code 5257.]  A subsequent February 2011 rating decision assigned an earlier effective date of January 9, 2008 (the date of receipt of the Veteran's claim for an increased rating for his left knee DJD) for the increased 40 percent rating.  

By an October 2012 rating decision, the RO implemented the rating reduction of the left knee DJD from 40 percent to 10 percent, effective September 27, 2012, the date of VA examination which showed improvement in the Veteran's left knee DJD.  The September 2012 VA examination showed 35 degrees of flexion and 0 degrees of extension with no objective evidence of painful motion.  The examiner noted additional limitation of motion and functional impairment due to less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  However, the Veteran was unable to perform repetitive use testing with 3 repetitions due to "too much pain and difficulty standing."  Muscle strength was 4/5.  The RO did not issue a proposed rating decision, but it did provide the Veteran notice of this reduction in an October 2012 letter.  It was pointed out that his compensation payment would continue unchanged (his overall combined rating was 100 percent).  

Because there was no reduction in overall compensation, the provisions of 38 C.F.R. § 3.105 do not apply.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a veteran with sixty days' notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran); see also VAOPGCPREC 71-91 (Nov. 7, 1991) (where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) does not apply).  Accordingly, the Board finds no error in the RO's notification procedures with respect to the reduction. 

The Board must now determine whether the evidence of record supports such a reduction.  For the reasons explained below, the Board concludes that the reduction is proper. 

As contemplated by 38 C.F.R. § 3.344(c), the Veteran underwent VA examination on September 27, 2012 which showed improvement in left knee ROM when compared to the results of the July 2009 VA examination.  

It is important to note that the reduction was based upon applying the current medical findings to the applicable rating criteria.  Here, the Veteran's left knee DJD is rated pursuant to Codes 5010-5261, which directs VA to rate the Veteran's left knee traumatic arthritis as degenerative arthritis on the basis of limitation of extension.  

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, Codes 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Flexion of the leg limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited at 10 degrees warrants a 10 percent rating, extension limited at 15 degrees warrants a 20 percent rating, extension limited at 20 degrees warrants a 30 percent rating, extension limited at 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.

[The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Code 5260 (limitation of flexion of the leg) and Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 2004).  The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Recurrent subluxation or lateral instability of a knee is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe. 38 C.F.R. § 4.71a , Code 5257.  As noted above, the Veteran has been granted a separate 10 percent rating for left knee instability under Code 5257.  An increased rating for left knee instability is addressed in the remand portion of this decision.]

Consideration of other diagnostic codes for rating knee disability (5256, 5258, 5262, 5263) is inappropriate in this case as the Veteran's left knee disability does not include the pathology required in the criteria for those Codes (ankylosis, dislocated semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum).  38 C.F.R. § 4.71a. 

The 0 degrees of extension with no objective evidence of painful motion noted in the September 2012 VA examination more nearly approximates the rating criteria for a 10 percent disability rating.  Moreover, this level of improvement was noted during VA treatment in March 2013 when left knee range of motion was 0 - 90 degrees.  Once again, this finding more nearly approximates the criteria for a 10 percent disability rating under Code 5010-5261.  In neither case did the Veteran demonstrate limited range of motion more nearly approximating limitation of extension to 30 degrees so as to warrant a 40 percent rating for left knee DJD.  The Board thus finds that the reduction was proper.


ORDER

Service connection for kidney cancer is granted.

Service connection for erectile dysfunction is granted.

Service connection for obstructive sleep apnea is denied.

Service connection for overactive bladder is denied.

An effective prior to October 23, 2008, for the grant of service connection for hypertension with chronic kidney disease, is denied.  

A rating in excess of 60 percent for hypertension with chronic kidney disease is denied.  

A rating in excess of 20 percent for diabetes mellitus is denied.  

The reduction of the rating for left knee DJD from 40 percent to 10 percent effective September 27, 2012, was proper; thus, the Veteran's appeal as to this matter is denied.


REMAND

With regard to the claims for increase for his service connected right knee DJD, left knee instability and scar and right and left fifth finger disabilities, the Board notes that the Veteran claims that the severity of his knee and hand disabilities have increased since the most recent VA examinations (September 2012 for knee and lower leg conditions and September 2009 for hand, thumb and fingers) and his left knee scar is painful.  In light of his assertions of worsening since the most recent examinations, a contemporaneous examination is necessary as to these claims.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran receives ongoing treatment for the disabilities at issue.  The most recent VA treatment records available for review are dated in June 2013.  As the Veteran receives ongoing treatment and records of such treatment may contain pertinent information (and VA treatment records are constructively of record), updated treatment records must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all providers of evaluation or treatment he has received for his knees and hands since June 2013, the most recent records available for review, and to provide authorizations for VA to obtain records of any such private treatment.  The RO should secure for the record copies of complete clinical records of the identified treatment (i.e., any not already associated with the record).  He should be notified if any records he identifies are not received pursuant to the RO's request.  The RO must specifically secure complete records of all VA treatment the Veteran has received for the disabilities.

2.  After the development requested above is completed, the AOJ should also arrange for an orthopedic examination of the Veteran to determine the current severity of his right knee DJD, left knee instability and scar, and bilateral fifth finger disabilities.  The entire record must be reviewed in conjunction with the examination, and any tests or studies indicated should be ordered.  All pertinent findings (to specifically include bilateral knee and fifth finger motion studies with any additional functional impairment due to pain, weakness, fatigue, incoordination, etc. noted) should be described in detail.  As to each knee, the examiner must note whether there is lateral instability or recurrent subluxation (and if so, whether it is slight, moderate, or severe).  

The examiner should also describe in detail all symptoms and characteristics of the left knee scars (specifically including the areas of the scars and whether they are deep or superficial, painful, or unstable or cause any impairment of function- and if so identify the impairment).  

The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.

3.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


